--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this "Agreement") is dated as of February 11,
2009 by and between Pharmos Corporation ("Pharmos US"), Pharmos Ltd. ("Pharmos
IL" and together with Pharmos US, the "Seller") and Reperio Pharmaceuticals
Ltd., an Israeli company ("Buyer") (Seller and Buyer shall sometimes be referred
to collectively as the “Parties”, and severally as a “Party”).


W I T N E S S E T H:


WHEREAS, Seller has been engaged in the research and development of CB2
synthetic small molecular drugs;


WHEREAS, Seller is the owner of the patent applications specified in Exhibit A
(the "Applications") and the related Know How (as defined below).


WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller all right, title and interest in and to the Applications, any Patent
Rights thereto, and the Know How (as defined below), on the terms and conditions
set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt, adequacy, and sufficiency of all of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereby agree as follows:


DEFINITIONS


“Additional Ingredient” shall mean any compound or substance which (i) is
contained in a product and (ii) when administered to a patient has a therapeutic
or prophylactic clinical effect independent of a Product (as defined below),
either directly or by acting synergistically with or otherwise enhancing the
effect of other compounds or substances other than the Product (as defined
below) contained in such product.


"Affiliate" shall mean, with respect to a Party, any person, organization or
entity controlling, controlled by or under common control with, such Party. For
purposes of this definition only, “control” of another person, organization or
entity shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the activities, management or policies of such person,
organization or entity, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the foregoing, control shall be presumed
to exist when a person, organization or entity (i) owns or directly controls
more than fifty percent (50%) of the outstanding voting shares or other
ownership interest of the other organization or entity, or (ii) possesses,
directly or indirectly the power to elect or appoint more than fifty percent
(50%) of the members of the governing body of the organization or other entity.


"Assets" means: (i) the Patent Rights; (ii) the Know How; (iii) any quantity of
those compounds described in or covered by the Applications, held by Seller;
(iv) any documentation in connection with the Sponsored Programs in either
digital and/or hard copy, including without

 
1

--------------------------------------------------------------------------------

 

limitation, the actual OCS grants received starting 2004, as reflected in the
financial files prepared by the independent auditor of the Seller; and (v) the
Contracts.


"Contracts" means the agreements with any of the following: (i) Prof. Manuel
Guzman, Department of Biochemistry and Molecular Biology. School of Biology,
Complutense University, Madrid, Spain, and (ii) CHDI Foundation Inc, the
Huntingdon's Disease Research Group, US attached hereto as Exhibit B.




“Closing” shall have the meaning ascribed thereto in Section 1.5 hereof;
including the closing of the transactions contemplated thereby;


“Combination Product” shall mean a product, compound or substance which
comprises a Product (as defined below) and at least one Additional Ingredient.
"Exit Event" shall mean (a) a merger of the Buyer with any third party,
following which the Buyer is not the surviving entity; (b) the sale of all or
substantially all of the Buyer’s assets in one transaction or series of related
transactions; or (c) the sale of all or substantially all of the issued and
outstanding share capital of the Buyer by its then current shareholders to any
third party.


“Encumbrances” means any and all leases, charges, claims, equitable interests,
liens, options, rights of refusal, pledges, mortgage, assignments, security
interests, sales contracts, license agreements or arrangements, any liability
whatsoever to make any payment by way of royalties, fees or otherwise,
restrictions, obligations or encumbrances of any kind with the exception of the
Assumed Liabilities as defined below.


"Know How" means the know how, information, technology, formulae, data, designs,
drawings, specifications, associated to and inventions described in the
Applications, any other proprietary information required or useful for the
exploitation of the Patent Rights and any intellectual property rights related
thereto including: (i) all technical reports and documentation, chemical data
and laboratory data and notebooks available at Pharmos IL relating solely to the
Application, the compounds described therein and the process of the development
thereof; (ii) the research and development programs conducted at Pharmos IL,
with the support of the OCS resulting in the inventions described in the
Applications and the supporting documentation; (iii) any customer and supplier
lists (including contact details), pricing and cost information, and business
and marketing plans, proposals and information relating solely to the compounds
covered under the Applications; (iv) any material, data, correspondences and
information in connection with the discussions and negotiations between Seller
and any potential partner or collaborator, including without limitations,  the
entities specified in Section 1.4(b) in connection with the Assets; and (v) any
material, data, correspondences and information in connection with the Contracts
and the activities taken thereunder. Certain items specified above are subject
to confidentiality undertaking by Seller and shall be assigned subject to Buyer
assuming such limitation.


“Liabilities” means (i) any and all indebtedness of Seller, whether or not
evidenced by any contract, and (ii) all liabilities, duties and obligations of,
and claims against, or relating to Seller, or to the operation of the business
or the ownership, possession or use of any of the Assets

 
2

--------------------------------------------------------------------------------

 

or any other assets by the Seller on or prior to the Closing, in each case
whether accrued, unaccrued, matured, unmatured, absolute, contingent, known or
unknown, asserted or unasserted and whether now existing or arising at any time
prior to, at, or after the Closing.


“License Payment” shall mean any payments or other consideration that Buyer
receives from an unaffiliated third party ("Licensee"), in consideration of or
under a license, or the grant of an option to obtain a license, of some or all
of the rights in the Patent Rights (whether or not any such grant of right is
actually referred to as a license but specifically excluding any M&A type of
transaction), including without limitation royalty payment, license fees,
milestone payments and license maintenance fees but specifically excluding: (i)
reimbursement for research and development and patent related expenses; (ii)
payments specifically committed to cover future costs to be incurred by Buyer
under further research and development program; and (iii) Royalties payable in
accordance with Section 1.4 below in connection with sales by the Buyer
("Transaction"). In the event that the Transaction with the Licensee involves
additional technology and/or intellectual property of the Buyer, then License
Payment shall be determined by multiplying the amount received by the Buyer from
the Licensee under the Transaction by the fraction of C/(C+D) where “C” is the
fair market value of the Patent Rights; and “D” is the fair market value of all
other technology and intellectual property included in the Transaction with
Licensee.  In such event, the Parties shall negotiate in good faith to arrive at
a determination of the respective fair market values of the Patent Rights and
all other technology and intellectual property included in the Transaction.


"Patent Rights" means the Applications including, without limitation, all
provisional applications, continuations, continuations-in-part, divisions,
reissues, renewals, and all patents granted thereon, and all
patents-of-addition, reissue patents, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms,
including, without limitation, supplementary protection certificates or the
equivalent thereof.


"Sponsored Programs" the research and development programs conducted at Pharmos
IL, with the support of the Office of the Chief Scientist of the Israeli
Ministry of Industry, Trade and Labor (the “OCS”) and specified in Exhibit C.




ARTICLE I
TERMS OF THE TRANSACTION


Section 1.1                                Sale and Purchase of the Assets.  On
and subject to the terms and conditions set forth hereunder and in reliance upon
the representations and warranties of the Parties set forth herein, effective as
of and contingent upon the Closing, Seller shall and hereby does sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase from Seller, all
of Seller's Assets, rights, title and/or interest in the Assets as of the
Closing.  The Assets shall be conveyed free and clear of all liabilities,
obligations, or Encumbrances other than the Assumed Liabilities specified in
Section 1.3 below; Following the Closing the Seller shall not have any right
title or interest whatsoever in any of the Assets, other than that the Buyer
shall and hereby grants the Seller or any successor or assignee a non exclusive
right to use the information covered under items (iv) and (v) of the definition
"Know How" for any use or purpose without limitation to the extent such
information is applicable other than to the Assets. Nothing contained

 
3

--------------------------------------------------------------------------------

 

herein shall derogate from Seller's undertaking under Section 7.2 below or be
deemed or interpreted as a grant of license or right in and to any of the other
Assets.


Section 1.2                                Consideration. In consideration of
the transfer and assignment of the Assets, Buyer shall, at the Closing: (i)
assume the Assumed Liabilities as specified in Section 1.3 below; (ii) pay
Pharmos US an amount equal to US$ 200,000 (Two Hundred Thousand US Dollars),
V.A.T, if applicable, not included (the “Upfront Payment”); and (iii) issue to
Pharmos US 11,111 ordinary shares of the Buyer with nominal value of NIS0.01
each (the "Shares"),  constituting 10% (ten percent) of the issued and
outstanding share capital of the Buyer as of the date hereof. Thereafter,
Pharmos US shall be further entitled to Royalty Payment and License Payment as
set forth in Section 1.4 below.


Section 1.3                                Assumed Liabilities.   At the
Closing, the Buyer shall and hereby does assume and agree to pay, perform and
discharge when due all liabilities and obligations of Seller under the Sponsored
Programs to the extent such liability or obligation relates to the inventions
described in the Applications and specified in the letter provided to the OCS in
the form attached hereto as Exhibit D (the "Assumed Liabilities") and as may be
further amended with the consent of the Parties and the OCS and reflected in the
final approval of the OCS, which will be attached as Exhibit D and replace the
attached letter. Other than as set forth herein, Buyer shall not assume or have
any responsibility or obligation, with respect to any Liability of the Seller.


Section 1.4                                The Contingent Payments. Following
the Closing, the Buyer shall pay Pharmos US additional amounts, as follows:


(a)           Royalties.  Royalty payment equal to 3.5% (three and a half) of
the gross amount invoiced or billed by the Buyer or its Affiliate on its behalf
(but not any of its Licensees or assignees) in connection with the sale of any
product, process or service that is derived from, comprises of or incorporates
the Patent Rights and/or the Know How or any part thereof, or that uses the
Patent Rights and/or the Know How as a basis for subsequent modifications of the
compounds covered under the Patent Rights and that are standard in drug
development including, without limitation, the construction of modified
compounds based on the Patent Rights that work essentially in a chemically
analogues manner to the Patent Rights (the "Product" and the "Royalties"
respectively).
 
Notwithstanding anything to the contrary set forth herein, in the event a
Product is sold by the Buyer in the form of a Combination Product, Royalties
from such Combination Product, shall be determined by multiplying the gross
amount invoiced or billed by the Buyer (but not any of its Licensees or
assignees) in connection with the sale of the Combination Product during the
applicable royalty reporting period, by the fraction A/(A+B) where: “A” is the
average sale price of the Product contained in the Combination Product when sold
separately by the Buyer; and “B” is the average price of the other Additional
Ingredients included in the Combination Product when sold separately by its
supplier, in each case during the applicable royalty reporting period or if
sales of both the Product and/or other Additional Ingredients did not occur in
such period, then in the most recent royalty reporting period in which sales of
both occurred.  In the event that such average sale price cannot be determined
for either the Product and all other Additional Ingredients included in the
Combination Product, Royalties from such Combination Product, shall be
determined by multiplying the gross amount
 

 
4

--------------------------------------------------------------------------------

 

invoiced or billed by the Buyer (but not any of its licensees or assignees) in
connection with the sale of the Combination Product during the applicable
royalty reporting period, by the fraction of C/(C+D) where “C” is the fair
market value of the Product; and “D” is the fair market value of all other
Additional Ingredients included in the Combination Product.  In such event, the
Parties shall negotiate in good faith to arrive at a determination of the
respective fair market values of the Product and all other Additional
Ingredients included in the Combination Product.
 
(b)           License Payment. Buyer or its Affiliate on its behalf shall pay an
amount equal to 10% (ten percent) of all License Payment actually received by
the Buyer or its Affiliate on its behalf from a Licensee. Notwithstanding the
foregoing, the rate shall be equal to 25% (twenty five percent) if the License
Payment is received by the Buyer or its Affiliate on its behalf from any of the
following companies: P&G, BTG, J&J, AstraZeneca or Bayer under a Transaction
consummated at any time prior to the second anniversary of the execution of this
Agreement.
 
(c)           Payment upon Exit Event. Upon the occurrence of an Exit Event, if
the closing thereof is held at any time prior to lapse of 18 months following
the execution of this Agreement (the "Initial Period"), the Buyer shall pay an
amount equal to 10% (ten percent) of the aggregate pre-tax consideration amount
to be received by the Buyer or its shareholders (as applicable), in cash or in
kind, subject to and upon the closing of the Exit Event, whether any such amount
is paid at the initial closing of such Event or thereafter through an earn-out
or escrow arrangement (the "Consideration"). Notwithstanding the foregoing, the
rate shall be equal to 25% (twenty five percent) if the Exit Event is entered
into with any of the following companies: P&G, BTG, J&J, AstraZeneca or Bayer.
Following the Initial Period, Buyer shall pay an amount equal to 5% (five
percent) of the fair market value assigned to the Assets as part of the Exit
Event out of the aggregate Consideration received by the Buyer or its
shareholders. Upon the payment of the foregoing Consideration, the assignee
and/or the Buyer shall be released from the obligations set forth above in
connection with payment of Royalties and License Payment in connection with the
Assets assigned under such transaction. In the event that the Consideration
includes any success or milestone based payments or royalties from future sales
of products, then the rate shall be increased to 10% (ten percent).
 
(d)           Sale of Assets. In the event that the Buyer sells its right and
title in and to any of the Assets and such sale does not constitute an Exit
Event (i.e. does not involve the sale of all or substantially all of the assets
of the Buyer), then, Buyer shall pay an amount equal to 5% (five percent) of the
aggregate pre-tax consideration amount to be received by the Buyer, in cash or
in kind, upon the closing of such transaction or thereafter, as further detailed
hereafter. In the event that the foregoing transaction includes any success or
milestone based payments or royalties from future sales of products, then the
transaction shall be deemed a Transaction entitling Seller to receive License
Payment in accordance with Section 1.4(b) above. Payment in several installments
(based on passage of time alone), payment under escrow arrangement for
indemnification purposes or any other payment mechanism that is not milestone,
success or sales related shall not cause the payment to be deemed License
Payment and shall be covered under this Section, provided that Seller shall be
entitled to its share from any such future amount. In any event the assignee
shall be released from any payment obligation to the Seller, and the Buyer shall
be subject to any payment pursuant to this Section 1.4(d).
 
(e)           Payment and Termination of Obligation. Payment of Royalties shall
be made within 30 days following the end of a calendar year with respect to the
preceding
 

 
5

--------------------------------------------------------------------------------

 

year on a Product-by-Product and country-by-country basis until the expiry of
the last of any Patent Rights covering the respective Product in such
jurisdiction. Payment on account of License Payment shall be made within 10 days
following the actual receipt of any non-contingent, non refundable License
Payment by the Buyer and as long as the Buyer or its Affiliate receives any
payment from a Licensee under a respective Transaction in connection with the
Patent Rights. Payment upon Exit Event shall be made following the actual
receipt of non-contingent, non-refundable amount on account of Consideration by
the Buyer or its shareholders, as applicable. Payment in connection with the
sale of the Assets or any part thereof, under Section 2.4(d) shall be made
following the actual receipt of non-contingent, non-refundable amount by the
Buyer.
 
(f)           Reports. The Buyer shall report to Pharmos US in writing within 30
days following the first commercial sale of a Product or the closing of a
definitive agreement for a Transaction with a Licensee which may result in
License Payment. Within 30 days following the end of each calendar year the
Buyer shall provide Pharmos US with a report signed by the Buyer’s chief
financial officer of all amounts due to Pharmos US in connection with Royalties
and License Payment during the preceding year pursuant to this Section 1.4
including a breakdown of the number and type of products sold, discounts,
returns, the country and currency in which the sales were made, invoice dates
and all other data enabling the Royalties and License Payment payable to be
calculated accurately. The annual report shall accompany the annual payment of
Royalties and shall also include the Buyer's sales and Royalty forecasts for the
following calendar year, if available. The Buyer shall require any Licensee to
provide it with royalty reports detailed as customary in license agreements of
such type.   Upon request, the Buyer shall produce such reports to Pharmos US.
 
(g)           Currency and Method of Payment. All payments to be made to Pharmos
US pursuant to this Agreement shall be made in U.S. dollars and by wire transfer
to such bank account as Pharmos US may direct from time to time. Foreign
currency shall be converted into U.S. dollars using the average applicable
interbank transfer rate determined by reference to the currency trading rates
published by The Wall Street Journal (Eastern U.S. edition), over all business
days of the calendar year for which the payment is due.
 
(h)           Audit. The Buyer shall keep and shall cause its Licensee to keep
true and complete records regarding sales of Products in accordance with
generally accepted accounting principles, in their respective countries of
operation and to retain such records within the preceding period of five years
and, if this Agreement is terminated for any reason whatsoever, for five (5)
years after the end of the calendar year in which such termination becomes
effective. Such records shall contain sufficient detail to enable the
determination of any Royalties and License Payment due to Pharmos US
hereunder.  Upon reasonable written notice to the Buyer, Pharmos US, through a
designated independent auditor, shall have access during normal business hours
to all such records of the Buyer and to any audit prepared by the Buyer  under
an agreement with its Licensees, if any, once for each calendar year. The
independent auditor appointed by Pharmos US shall report to Pharmos US on such
records only to the extent reasonably necessary to enable Pharmos US to assess
whether the obligation of the Buyer with respect to the maintenance of such
records has been fulfilled and/or to determine the amount of any Royalties or
License Payment due to Pharmos US hereunder. The independent auditor shall be
obligated to maintain the confidentiality of such records. Any discrepancy shall
be amended based on such report. Pharmos US shall bear the costs of such audit,
unless the audit performed
 

 
6

--------------------------------------------------------------------------------

 

reveals underpayment of more than 10% in a calendar year, in which case Buyer
shall bear the full costs of such audit.
 
(i)           Late Payments.  Buyer shall pay interest to Seller on the
aggregate amount of any payments that are not paid on or before the date such
payments are due under this Agreement at a rate per annum equal to three percent
(3%) above the London Interbank Offer Rate (LIBOR) as determined for each month
on the last business day of that month, assessed from the day payment was
initially due until the date of payment.
 
(j)           Withholding Tax. If applicable laws require that taxes be withheld
from any amounts due to Seller hereunder, Buyer shall (a) deduct these taxes
from the remittable amount, (b) pay the taxes to the proper taxing authority,
and (c) promptly deliver to Seller a statement including the amount of tax
withheld and justification therefor, and such other information as may be
necessary for tax credit purposes.
 


Section 1.5                                The Closing.


The Closing shall take place immediately upon the satisfaction or waiver of the
conditions precedent set forth in this Agreement, or at such other time and
place as may be agreed by the Parties (the “Closing”). Upon the Closing the
following transactions shall occur and all transactions at the Closing shall be
deemed to take place simultaneously, and no transaction shall be deemed to have
been completed and no documents or certificates shall be deemed to have been
delivered until all other transactions are completed and all other documents and
certificates are delivered:
(a)           Buyer shall pay Pharmos US the Upfront Payment by wire transfer to
the following bank account:  Account No. 200-001-298-118-6, at Wachovia Bank,
NA, 1889 State Route 27, Edison, NJ 08817, USA, ABA No. 021200025; or as shall
be otherwise agreed upon between the Parties and shall provide Pharmos US with a
share certificate evidencing the issuance of the Shares;
 
(b)           Seller shall deliver to Buyer an executed bill of sale for the
Assets and executed letter of assignments for the Applications and the Contracts
in the form attached hereto as Schedule 1.5(b), accompanied by any consent
required under the Contracts in connection with the assignment thereof;
 
(c)           Seller shall deliver to Buyer an executed power of attorney in the
form reasonably acceptable to Parties;
 
(d)            The Parties shall execute such assignments and other instruments
of conveyance as the Buyer may reasonably request to effectively consummate the
transactions to be consummated at the Closing (it being understood that the
Buyer and the Seller shall not be required to make any representations,
warranties or covenants, expressed or implied, in any such assignments and other
instruments); and
 
(e)           Seller shall sell, assign, transfer and deliver to Buyer, Seller’s
entire, right, title and interest in the Assets and provide Buyer with any item
of the Assets which is in tangible form (including documents, materials and hard
copy data).
 

 
7

--------------------------------------------------------------------------------

 



 




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that the following statements are true,
correct and complete as of the date hereof and as of the Closing:


Section 2.1                                Authority Relative to This
Agreement.  Seller has full power and authority to execute, deliver, and perform
this Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Seller and constitutes, and
each other agreement, instrument, or document executed or to be executed by
Seller in connection with the transactions contemplated hereby has been, or when
executed will be, duly executed and delivered by Seller, a valid and legally
binding obligation of Seller, enforceable against Seller in accordance with
their respective terms, except that such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws
affecting creditors' rights generally and (b) equitable principles which may
limit the availability of certain equitable remedies (such as specific
performance) in certain instances.


Section 2.2                                Organization and Good Standing. Each
of Pharmos US and Pharmos IL is duly organized, in good standing and validly
existing under the laws of its jurisdiction of incorporation, and has the
requisite power and authority to own its properties and to carry on its
business.


Section 2.3                                Noncontravention.  The execution,
delivery, and performance by Seller of this Agreement and the consummation by it
of the transactions contemplated hereby do not and will not: (a) violate or be
in conflict with (i) any law, rule, regulation, or order of any governmental
agency applicable to Seller, (ii) the organizational documents of Seller, (iii)
any agreement, judgment, license, order, or permit applicable to or binding upon
Seller, or (iv) any provision of any bond, debenture, note, mortgage, indenture,
lease, contract, agreement, or other instrument or obligation to which Seller is
a party or by which Seller or any of its properties may be bound. (b) constitute
(with or without the giving of notice or the passage of time or both) a default
under, or give rise (with or without the giving of notice or the passage of time
or both) to any right of termination, cancellation, or acceleration thereunder,
(c) result in the acceleration of any indebtedness owed by Seller, or (d) result
in or require the creation of any encumbrance upon any assets or properties of
Seller, or (e) give rise to any claim by or right of a creditor of the Seller
under bankruptcy or insolvency laws,  in each case, where such conflict,
acceleration or encumbrance would have a material adverse effect upon the
condition of the Assets, the ability of the Seller to perform its undertakings
hereunder or the binding effect of this Agreement.


Section 2.4                                Title to the Assets.


(a) To its best knowledge, Seller is the sole and exclusive owner of all rights,
title and interests in and to the Assets free and clear of all Encumbrances.
 

 
8

--------------------------------------------------------------------------------

 

(b) To its best knowledge, the delivery to Buyer of the instruments of transfer
of ownership contemplated by this Agreement will, at the Closing, vest good and
marketable title to the Assets in Buyer, free and clear of all Encumbrances.
 


Section 2.5                                Encumbrances.  Seller has good and
transferable title to the Assets, free and clear of all Encumbrances and other
than the Assumed Liabilities, to its knowledge:


(a)           There are no third party rights whatsoever with respect to the
Assets or any part thereof;
(b)           No item of the Assets or directly related thereto is subject to
any law, judgment, injunction, order, decree, ruling or agreement restricting
the use or licensing thereof;
(c)           No person or entity, including, any founder, shareholder, director
or employee of Seller or any of its affiliates (whether past or present) has any
ownership right, title, interest, claim in or any Encumbrance on any of the
Assets;


(d)           No claim, action, suit, proceeding, hearing, investigation,
charge, complaint, dispute or disagreement is pending or is threatened, which
challenges the legality, validity, enforceability, use or ownership of any item
of any of the Assets, and to the knowledge of Seller after due inquiry, no third
party is infringing the Assets;


(e)           No contract, undertaking, agreement (written or oral) or
commitment was entered into by Seller or is binding upon Seller with respect to
the Assets or to which the Assets are or may be subject.


Seller represents and warrants to Buyer that the File History contains all
material documents and information applicable to the Application and related
Patent Rights, including any national or foreign applications filed (and
translations thereof, if any), patent agent offices engaged, and opinions as to
prior art and non-infringement available to Seller as of the date of the
Closing.


 
Seller maintained and maintains adequate and sufficient security measures for
the preservation of the secrecy and proprietary nature of the Assets and to the
knowledge of the Seller, there is no unauthorized use or infringement of any of
the rights in and to the Assets.
 
Section 2.6                                No Action, Proceeding, etc.  No
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain, prohibit, prevent, or obtain substantial
damages in respect of, or which is related to, or arises out of, this Agreement
or the consummation of the transactions contemplated hereby, or which affects or
may affect the right of Buyer to purchase and own the Assets (the "Proceeding").
Seller is not aware of any basis for such Proceedings.
 


Section 2.7                                Consents.  Except as contemplated in
this Agreement, no consent, approval, authorization order, filing, registration,
or qualification of or with any court, governmental authority, or third person
is required to be made or obtained by Seller in

 
9

--------------------------------------------------------------------------------

 

connection with the execution and delivery of this Agreement by Seller or the
consummation by Seller of the transactions contemplated hereby, which such
consent was not obtained prior to the execution hereof or the Closing, as
applicable.


Section 2.8                                Seller’s Liabilities.  Seller has
additional Liabilities, however such Liabilities, other than the Assumed
Liabilities, belong to Seller, and shall be borne solely by Seller and nothing
contained herein shall be deemed assignment to or assumption by the Buyer of any
of the Liabilities other than the Assumed Liabilities.


Section 2.9                                Disclosure. Neither this Agreement
nor any agreement or document made or delivered by Seller in connection herewith
contains any untrue statement of a fact or omits to state a fact necessary to
make the statements herein or therein not misleading. The representations and
warranties of Seller as set forth hereinabove fully and accurately reflect the
condition and state of Seller and the Assets. There is no material fact or
information relating to the Assets that has not been disclosed to Buyer by
Seller. Buyer has the right to rely fully upon the representations, warranties
and covenants of Seller contained in this Agreement or any document executed or
delivered in connection with or pursuant to any of the foregoing.


Section 2.10                                Representations and Warranties on
Closing.  The representations and warranties made in this Article II are true
and correct as of the date hereof and will be true and correct on and as of the
Closing with the same force and effect as if such representations and warranties
had been made on and as of the Closing.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller that the following statements are true,
correct, and complete.


Section 3.1                                Authority Relative to This
Agreement.  Buyer has full power and authority to execute, deliver, and perform
this Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Buyer and constitutes, and
each other agreement, instrument, or document executed or to be executed by
Buyer in connection with the transactions contemplated hereby has been, or when
executed will be, duly executed and delivered by Buyer, a valid and legally
binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except that such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws
affecting creditors' rights generally and (b) equitable principles which may
limit the availability of certain equitable remedies (such as specific
performance) in certain instances.


Section 3.2                                Organization. Buyer is duly organized
and validly existing under the laws of the State of Israel, and has the
requisite power and authority to own its properties and to carry on its
business.


Section 3.3                                Noncontravention and Consents.  The
execution, delivery, and performance by Buyer of this Agreement and the
consummation by it of the transactions

 
10

--------------------------------------------------------------------------------

 

contemplated hereby do not and will not (a) conflict with any provision of (i)
any law, rule, regulation, or order of any governmental agency applicable to
Buyer, (ii) the organizational documents of Buyer, (iii) any agreement,
judgment, license, order, or permit applicable to or binding upon Buyer, or (iv)
any provision of any bond, debenture, note, mortgage, indenture, lease,
contract, agreement, or other instrument or obligation to which Buyer is a party
or by which Buyer or any of its properties may be bound. (b) constitute (with or
without the giving of notice or the passage of time or both) a default under, or
give rise (with or without the giving of notice or the passage of time or both)
to any right of termination, cancellation, or acceleration thereunder, (c)
result in the acceleration of any indebtedness owed by Buyer, or (d) result in
or require the creation of any encumbrance upon any assets or properties of
Buyer in each case, where such conflict, acceleration or encumbrance would have
a material adverse effect upon Buyer or its ability to perform its undertakings
hereunder.


Except as expressly contemplated in this Agreement, no consent, approval,
authorization, or order of, and no notice to or filing with, any governmental
agency or third party is required in connection with the execution, delivery, or
performance by Buyer of the transactions contemplated by this Agreement or to
consummate any transactions contemplated by this Agreement.


Section 3.4                                Representations and Warranties on the
Closing.  The representations and warranties made in this Article III are true
and correct as of the date hereof and will be true and correct on and as of the
Closing with the same force and effect as if such representations and warranties
had been made on and as of the Closing.


ARTICLE IV
COVENANTS


           Section 4.1                                Closing Efforts. On the
terms and subject to the conditions of this Agreement, each of the Buyer and the
Seller shall use commercially reasonable efforts to cause the Closing to occur
hereunder, including by using commercially reasonable efforts to take or cause
to be taken all actions and using such efforts to do or cause to be done all
things reasonably necessary or advisable to perform its obligations hereunder,
satisfy the conditions to Closing set forth in Article V, consummate the
transactions contemplated hereby and comply with all legal requirements that may
be imposed on it in connection with the consummation of the transactions
contemplated hereby and thereby.  Each of the Buyer and the Seller shall
promptly notify the other of any fact, condition or event known to it that would
reasonably be expected to prohibit, make unlawful or delay the consummation of
the transactions contemplated by this Agreement.


The Seller and the Buyer have approached the OCS in connection with the
assumption by the Buyer of the Assumed Liabilities (but not all Liabilities of
the Seller to the OCS) in connection with the Sponsored Programs and will
continue to collaborate as necessary to obtain the consent of the OCS to the
transactions contemplated by this Agreement and the assumption by the Buyer of
the Assumed Liabilities under the terms set forth in the letter filed to the OCS
by the Seller in the form attached hereto as Exhibit D, or any other terms to be
agreed between the Parties and the OCS and reflected in the final approval of
the OCS which will be attached as Exhibit D and replace the foregoing
letter.  The Buyer and the Seller shall furnish one another

 
11

--------------------------------------------------------------------------------

 

with such necessary information and reasonable assistance as the other may
request in connection with the preparation of any filing, appeal, notification,
report or submission.  The Buyer and the Seller shall keep one another apprised
of the status of any communications with, and any inquiries or requests for
additional information from, the OCS and shall comply promptly with any such
inquiry or request and shall promptly provide any supplemental information
requested in connection with the filings made pursuant to such applicable law.
Immediately following the execution hereof, Seller shall furnish the Buyer with
a copy of all requests, approvals, documents and correspondences related to the
Sponsored Programs including the financial files prepared by the independent
auditor of the Seller.


The Buyer and the Seller shall use commercially reasonable efforts to obtain any
consent, approval, authorization or clearance required under applicable law for
the consummation of the transactions contemplated by this Agreement.


           Section 4.2                                Prosecution and
Maintenance of Patent Rights. Until the Closing, Seller shall use commercially
reasonable efforts and be responsible at its own expense to: (i) prosecute the
Applications, including any and all related continuations,
continuations-in-part, divisions, renewals, reissues, reexaminations,
extensions, foreign counterparts and substitute applications; and (ii) maintain
at the applicable patent offices all patents granted thereunder and to defend
any challenge or opposition relating thereto. Seller shall provide Buyer with
the opportunity to opine, initiate, participate and assist in the preparation,
filing, prosecution, protection and maintenance of the foregoing, at its own
expense. Until the Closing, Seller shall inform Buyer immediately in the event
it is aware of any infringement by third party of its Patent Rights.


Section 4.3                                Operation of the Business. During the
period following the execution thereof and until the earlier of the Closing or
the termination of the Agreement, Seller shall not:


(a)           sell, license, transfer or create any Encumbrances in the Assets,
or enter into any agreement or undertake any new obligation with respect to the
Assets with any person or entity;
(b)           abandon, waive or fail to preserve any of the rights in and to
the  Assets;
(c)           create or allow any third party to create an Encumbrance over the
Assets;
(d)           enter into any transaction which may affect, directly or
indirectly, the Assets, this Agreement or the transactions contemplated
hereunder; and
(e)           fail to comply with any law, decree or contractual obligation
which may affect, directly or indirectly, the Assets, this Agreement or the
transactions contemplated hereunder.


Seller shall inform Buyer in connection with any intellectual property that
directly relates to the Assets and was developed by the Seller prior to the
Closing. Such intellectual property shall be automatically included in the
Assets purchased hereunder and the Parties shall amend the Agreement to reflect
such additional Assets.


Section 4.4                                Notices. Prior to Closing, the Seller
shall immediately notify Buyer, in writing, of the occurrence of any event or
condition which may have an adverse affect on the

 
12

--------------------------------------------------------------------------------

 

technological and/or business status, condition or prospects of the Assets or of
any governmental complaints, investigations or hearings (or communications
indicating that the same may be contemplated), adjudicatory or arbitral
proceedings against any of the Assets or the Seller (if the same may have a
material adverse effect on the Assets), and shall keep Buyer fully informed of
such events and shall permit the Buyer prompt access to all necessary materials
prepared in connection therewith.


Section 4.5                                No Shop. The Seller agrees that until
the Closing, it will not directly, through any agent or otherwise, solicit,
accept, initiate or encourage (by providing confidential information or
otherwise) submission of proposals or offers from any person or entity or
negotiate or suggest negotiations at any future time with or to any other person
any transaction related to or which may affect the transactions contemplated
hereunder or the Assets. Without derogating from the above, the abovementioned
restriction shall not apply to any negotiation or transaction in connection with
Cannabinor.


Section 4.6                                Due Diligence and Performance of
Study. Seller shall afford Buyer and its officers, directors, agents and counsel
access at times and upon conditions reasonably convenient to the Seller and make
available all properties, books, records, contracts and documents of the Seller,
and an opportunity to make such investigations as it shall reasonably desire to
make of the Seller, all subject to Seller's confidentiality limitations and
undertakings. The Seller shall furnish or cause to be furnished to Buyer and its
authorized representatives all such information with respect to the Assets as
Buyer and its authorized representatives may request and make the officers,
directors, employees, auditors and counsel of the Seller available for
consultation and permit access to other third parties reasonably requested for
verification of any information so obtained, all subject to Seller's
confidentiality limitations and undertakings.


As part of the scientific due diligence, Buyer intends and shall be entitled
under this Agreement to conduct, at its own expense, an animal efficacy study of
the lead candidate (PRS-639,058)  and its enantiomers covered under the
Applications, to enable an enantiomer selection as customary in the pharma
industry (the “Study”). For the purpose of such Study, upon the execution
hereof, the Seller shall provide Buyer, for no additional consideration, with up
to 4 gr. of the racemic mixture and 4 gr. of each enantiomer, to the extent
available with the Seller.


The Buyer shall own all intellectual property rights of the results arising out
of or relating to the Study (the “Results”), provided however that such Results
and the intellectual property rights therein shall be returned to the Seller in
the event that the Closing does not take place and this Agreement is cancelled
or in case of Termination of the Agreement subject to section 8.2 hereafter.




ARTICLE V
CONDITIONS TO CLOSING


The obligations of the Parties to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment on or prior to the Closing of
each of the following conditions and transactions, which transactions shall be
deemed to take place simultaneously and no transaction shall be deemed to have
been completed or any document delivered until all such

 
13

--------------------------------------------------------------------------------

 

transactions have been completed and all required documents delivered, unless
waived by the Parties:


Section 5.1                                Representations and Warranties
True.  All the representations and warranties of the Seller set forth in Article
II and of the Buyer set forth in Article III of this Agreement, and in any
agreement, instrument, or document delivered pursuant hereto or in connection
herewith on or prior to the Closing, shall be true and correct in all respects
on and as of the Closing as if made on and as of such date, except as affected
by transactions contemplated or permitted by this Agreement.


Section 5.2                                Covenants and Agreements
Performed.  Each of the Parties shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing.


Section 5.3                                No Adverse Change and completion of
Due Diligence Process.  There shall not have occurred prior to the Closing any
adverse change in the technological and/or business status, condition or
prospects of the Assets. The Buyer shall have completed the due diligence
examination, including the Study, and the outcome of which shall be satisfactory
to the Buyer.


Section 5.4                                Consents, Permits, and Waivers.  Each
of the Parties shall have obtained any and all consents, permits, and waivers
necessary for the consummation of the transactions set forth in, or contemplated
by, this Agreement at the responsibility of such Party, including without
limitation, the receipt by the Seller of the approval of the OCS under the terms
set forth in Exhibit D (or as otherwise agreed between the Parties and the OCS)
and any approval required in connection with the assignment of the Contracts
hereunder.


Section 5.5                                Buyer shall have received the
certificates, instruments, documents, and other items listed below:


(a)           All assignments, deeds and bills of sale and/or other documents
necessary for the assignment and transfer of the Assets to the Buyer free and
clear of all Encumbrances, in form and substance reasonably satisfactory to the
Buyer duly executed and delivered by Seller, attached hereto as Schedule 1.5(b);
(b)           All materials and documents pertaining or relevant to the Assets
and the use thereof;
(c)           The receipt of the consent of the OCS to this Agreement under the
terms set forth in the letter attached hereto as Exhibit D, or as otherwise
agreed between the Parties and the OCS, in which case the latter shall replace
the foregoing letter.
(d)           An executed copy of the power of attorney in form reasonably
acceptable to the Parties.
(e)           Any consent required for the assignment of the Contracts
hereunder.


Section 5.6                                Buyer shall have received a copy of
the File History and the contents of the File History shall be acceptable to
Buyer in its reasonable discretion. Seller represents and warrants to Buyer that
the File History contains all material documents and information applicable to
the Application and the related Patent Rights, including any national or foreign

 
14

--------------------------------------------------------------------------------

 

applications filed (and translations thereof, if any), patent agent offices
engaged, and opinions as to prior art and non-infringement available to Seller
as of the date of the Closing.


Section 5.7                                Pharmos US shall have received the
Upfront Payment and share certificate evidencing the issuance of the Shares as
specified in Section 1.2 above.


Section 5.8                                Frustration of Closing
Conditions.  Neither Party may rely on the failure of any condition set forth in
this Article V to be satisfied if such failure was caused by such Party’s
failure to act in good faith or to use commercially reasonable efforts to cause
the Closing to occur, or to otherwise act as required by Section 4.1.




ARTICLE VI
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


Section 6.1                                Survival of Representations.  The
representations and warranties of the Seller contained in this Agreement or in
any certificate, instrument, or document delivered pursuant hereto shall survive
the Closing until the first anniversary of the Closing regardless of any
investigation made by or on behalf of the Buyer.


Section 6.2                                Indemnification by Seller.  Seller
agrees to indemnify, defend and hold Buyer and Buyer's affiliates’, security
holders, shareholders, officers, directors, employees, agents, successors, and
assigns (Buyer and such persons are hereinafter collectively referred to as
"Buyer Indemnified Persons"), harmless from and against any and all loss,
liability, damage or deficiency (including interest, penalties, costs of
preparation and investigation, and reasonable attorneys' fees) (collectively
"Buyer Losses") that any Buyer Indemnified Person may suffer, sustain, incur, or
become subject to arising out of or resulting from (i) any misrepresentation,
breach of warranty or breach of covenant made or undertaken by Seller under this
Agreement; (ii) any of the Liabilities other than the Assumed Liabilities, (iii)
any claims by any person or entity allegedly arising out of such person’s or
entity’s rights as a shareholder, member, former shareholder, former member,
employees, consultant, service provider, or security holder of Seller, (iv) any
claims made by any creditor of Seller.


Section 6.3                                Notice and Opportunity to Defend.  If
there occurs an event that either party reasonably asserts is an identifiable
event pursuant to Section 6.2, the party seeking indemnification (the
"Indemnities") shall notify Seller (the "Indemnitor") in writing, promptly.  If
such event involves (a) any claim or (b) the commencement of any action or
proceeding by a third person, the Indemnities shall give the Indemnitor written
notice of such claim or the commencement of such action or proceeding within 15
days of Indemnities becoming aware thereof; provided, however, that delay or
failure to so notify the Indemnitor shall only relieve the Indemnitor of its
obligations to the extent, if at all, that it is prejudiced by reasons of such
delay or failure.  The Indemnitor shall have a period of 30 days within which to
respond thereto.  If the Indemnitor accepts responsibility or does not respond
within such 30-day period, the Indemnitor shall be obligated to compromise or
defend, at its own expense and by counsel chosen by the Indemnitor.  If the
Indemnitor does respond within such 30-day period and rejects responsibility for
such matter in whole or in part, the Indemnitee shall be free to pursue, without
prejudice to any of its rights hereunder, such remedies as may be available to
the Indemnitee under applicable

 
15

--------------------------------------------------------------------------------

 

law.  The Indemnitee agrees to cooperate fully with the Indemnitor and its
counsel in the defense against any such asserted liability.  In any event, the
Indemnitee shall have the right to participate in a non- controlling manner and
at its own expense in the defense of such asserted liability.  Any compromise of
such asserted liability by the Indemnitor shall require the prior written
consent of the Indemnitee which may not be unreasonably withheld and until such
consent is obtained the Indemnitor shall continue the defense of such asserted
liability.


Section 6.4                                Limitations
.


In no event shall the Seller be liable for any Buyer Losses,  (i) unless and
until the individual claim giving rise to any Losses exceeds US$10,000, in which
case the Seller shall, subject to the following clause (ii), be liable for all
Buyer Losses arising from such claim, and (ii) the aggregate amount of all such
Buyer Losses shall not exceed an amount equal to the Upfront Payment.  Seller
shall not have the right to offset any Losses claimed by the Buyer Indemnified
Person hereunder against any other amounts owed by Buyer to the Seller.


THE INDEMNIFICATION OBLIGATIONS OF THE SELLER SHALL NOT EXTEND TO SPECIAL,
EXEMPLARY, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS
INTERRUPTION OR LOST PROFITS.






ARTICLE VII
POST CLOSING COVENANTS


Section 7.1                                Further Acts. At Buyer sole cost and
expense, Seller hereby undertakes to execute, verify, acknowledge and deliver
any and all reasonable documents and to take any and all reasonable actions as
Buyer may deem necessary or desirable in order to effectuate the assignment set
forth herein and the fulfillment thereof, to vest, secure, perfect, protect or
enforce the rights and interests of Buyer in and to the Assets, to put Buyer in
actual possession and operating control thereof and to assist Buyer to obtain
any and all necessary approvals and consents, including the filing of the
assignment or other transfer of title covenants with the USPTO and other patent
offices.   In the event that Buyer is unable for any reason whatsoever to secure
Seller's signature to any document following written request to Seller regarding
such matter and a non response period of at least 7 days, it is entitled to
under the preceding paragraph, Seller hereby irrevocably designates and appoints
Buyer and its duly authorized officers and agents, as its agents and
attorneys-in-fact to act for and on its behalf and in its stead, to execute and
file any such document and to do all other lawfully permitted acts to further
the purposes of the foregoing with the same legal force and effect as if
executed or done by Seller.


Section 7.2                                Covenant Not to Compete.  Seller
undertakes and covenants that following the Closing and during a period of one
(1) year thereafter (the “Restricted Period”), it shall not compete with the
Buyer in exploitation of technology which may directly compete with the Assets.
Without derogating from the above, the abovementioned restriction shall not
apply to any use or commercialization of the Cannabinor.  During the Restricted
Period, Seller shall take all actions necessary in order to ensure that its
current and former employees, consultants and service providers will comply with
any and all confidentiality, non compete and non solicit

 
16

--------------------------------------------------------------------------------

 

undertakings they have towards Seller and which relate in any way or manner to
the Assets, to the extent they are not employed by Buyer.


Section 7.3                                Covenant to Protect Confidential
Information.  Seller acknowledges that in connection with its ownership of the
Assets, Seller has Confidential Information, and Seller agrees that, after
Closing, it will maintain in strict confidence and will not disclose to any
person other than to Buyer or any person designated by Buyer, any Confidential
Information, except with the prior written consent of Buyer. The term
“Confidential Information” means any information which is proprietary or unique
to the Assets, including to trade secret information, know-how, matters of a
technical nature such as processes, techniques, data and formulae, research and
development subjects and results, plans and strategies, operations, products,
revenues, expenses, profits, sales, and any information concerning the Assets
learned by Seller heretofore or hereafter. The foregoing undertaking shall not
apply to any information that is relevant to any other technology owned or
license by the Seller and not purchased hereunder or any information that
becomes public knowledge with no fault of the Seller.


Section 7.4                                Former Employees. Upon the execution
hereof, Arnon Aharon M.D and Iris Alroy PhD, formerly employees of Pharmos IL,
will be released from any restriction existing pursuant to their engagement with
the Seller, if any, in order to enable their engagement as founders and
employees of the Buyer, including any confidentiality, non-solicitation and
non-competition undertakings, to the extent applicable to the Assets and the
exploitation and use thereof. In addition, the foregoing individuals shall be
permitted to approach on behalf of and as part of the Buyer any manufacturers,
subcontractors and consultants introduced to them during their engagement with
Seller for the exploitation or use of the Assets by the Buyer.




ARTICLE VIII
TERMINATION


Section 8.1                                Termination of Agreement Prior to the
Closing. This Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing as provided below:
(a)           by mutual written consent of the Buyer and the Seller;
(b)           by the Buyer, if any of the conditions set forth in Section 5
applicable to the Seller shall have become incapable of fulfillment;
(c)           by the Seller, if any of the conditions set forth in Section 5
applicable to the Buyer shall have become incapable of fulfillment;
(d)           by the Seller or the Buyer, if the Closing shall not have been
consummated on or before June 6, 2009; and
(e)           by the Buyer, if prior to the Closing occurred any adverse change
in the condition of the Assets.
provided, however, that the Party seeking termination pursuant to clauses (b)
through (d) is not then in material breach of any of its agreements or covenants
contained in this Agreement or if as a result of such Party's actions the
Closing does not occur or is incapable of fulfillment.

 
17

--------------------------------------------------------------------------------

 



Any termination of this Agreement pursuant to this Section 8.1 shall be
effective upon delivery of notice by the terminating party to the other party,
and thereupon this Agreement and the transactions contemplated hereby shall be
terminated, without further action by any Party.


Section 8.2                                Termination of Agreement Following
the Closing. Following the Closing, Seller shall be entitled to terminate the
Agreement in the event that at any time prior to the second anniversary of this
Agreement: (i) Buyer (but not any of its Licensees or assignees) permanently
abandons the development or commercialization efforts of the Assets or
permanently ceases to sell Products (provided that the first commercial sale of
a Product actually occurs prior to such time); or (ii) Buyer does not meet both
of the following milestones (such that meeting any of the milestones shall not
entitle the Seller to terminate the Agreement): (a) Buyer raises at least
US$4,000,000 for its operation whether as equity investment, loan, grant or
other form of financing; and (b) completion of MTD trials in two species
(rodents and non rodents) compatible for IND filing. In the event that at any
time until the second anniversary of the Agreement, Buyer enters into a
Transaction, co-development agreement or any other form of strategic partnering,
then the Seller's right under this Section 8.2(ii) shall expire and be of no
further force and effect. Seller shall provide Buyer with prior written notice
of its intention to terminate this Agreement pursuant to Section 8.2 hereof, and
Buyer shall be entitled during the 30 day period following the receipt of such
notice to provide Seller with evidence that it continues the development or
commercialization efforts of the Assets or the sale of the Products, as
applicable or otherwise is in compliance with the terms of Section 8.2(ii). If
no such evidence is provided during the 30 day period, this Agreement shall be
terminated with no further action of the Seller. Any dispute under this
Agreement, shall be resolved pursuant to Section 9.10 below.


Section 8.3                                Effect of Termination.  If this
Agreement is terminated pursuant to Section 8.1, all obligations of the parties
hereunder shall terminate without any liability of either party to the other
party (provided that the undertaking in Section 9.11 regarding confidentiality
shall survive any such termination).  Notwithstanding the foregoing, termination
of this Agreement shall not relieve any Party for liability for any breach by
such Party, prior to the termination of this Agreement, of any covenant or
agreement (but not any representation or warranty) contained in this Agreement
or impair the right of any Party to obtain such remedies as may be available to
it in law or equity with respect to such a breach by any other Party.


In addition to the above, in the event that this Agreement is terminated in
accordance with Section 8.2, Buyer shall assign to Seller all right, title and
interest in and to the Assets and the Result "as is" in the condition of such
asset at the time of termination. The assignment upon termination in accordance
with Section 8.2(ii) shall be subject to the Seller repaying the Buyer the
Upfront Payment, assuming any of the Assumed Liabilities and reimbursing the
Buyer for the costs and expenses expended and incurred by the Buyer in
connection with the maintenance of the Patent Rights. In such event, Section 7.1
above shall apply on the Buyer, mutatis mutandis, with the necessary changes,
subject to the approval of the OCS.





 
18

--------------------------------------------------------------------------------

 

ARTICLE IX
MISCELLANEOUS


Section 9.1                                Notices.  All notices, requests,
demands, and other communications required or permitted to be given or made
hereunder by any party hereto shall be in writing and shall be deemed to have
been duly given or made (a) if delivered personally, at the time of such
delivery, (b) if transmitted by first class registered or certified mail,
postage prepaid, return receipt requested, three (3) business days after the
date of such mailing, (c) if sent by prepaid overnight delivery service, the
next business day after being sent, or (d) if transmitted by cable, telegram,
facsimile, or telex, at the time of such transmission, in each case to the
Parties at the following addresses (or at such other addresses as shall be
specified by the Parties by like notice):


If to Seller:


Pharmos Corporation
99 Wood Avenue South, Suite 311
Iselin, NJ  08830, USA
Phone: (732) 452-9556
Fax: (732) 452-9557
Email: scneill@pharmos-us.com


If to Buyer:


Reperio Pharmaceuticals Ltd.
12A Kibush Ha’avoda Street
Herzliya 46322, Israel


 
With a copy to:



Baratz, Horn & Co.
1 Azrieli Center
Round Tower, 18th Floor
Tel Aviv 67021, Israel
Attention:  Yuval Horn, Adv.
Phone:  (972) 3-607-3777
Fax:      (972) 3-607-3778
Email: y.horn@bar-law.com
 




Section 9.2                                Entire Agreement.  This Agreement,
together with the schedules, exhibits, annexes, and other writings referred to
herein or delivered pursuant hereto, constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the Parties
with respect to the subject matter hereof, including the term sheet executed
between the Parties on January 20, 2009.

 
19

--------------------------------------------------------------------------------

 



Section 9.3                                Amendment.  This Agreement may be
changed, modified, or amended only by an instrument in writing duly executed by
each of the Parties hereto.


Section 9.4                                Waiver.  The failure of any party to
insist upon strict performance of a covenant hereunder, irrespective of the
length of time for which such failure continues, shall not be a waiver of such
party's rights to demand strict compliance in the future.  No consent or waiver,
express or implied to or of any breach or default in the performance of any
obligations hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.


Section 9.5                                Binding Effect; Assignment; No Third
Party Benefit.  Neither this Agreement nor any of the rights, interests, or
obligations hereunder shall be assigned by either Party without the prior
written consent of the other Party, which shall not be unreasonably withheld.
This Agreement is binding upon, inures to the benefit of and is enforceable by
the Parties hereto and their respective successors and permitted assigns.
Notwithstanding, each Party may, without the other Party's consent, assign this
Agreement and the rights, obligations and interests of such Party, in whole or
in part, to any purchaser of all or substantially all of its assets or shares,
or to any successor corporation resulting from any merger or consolidation of
such Party with or into such corporation, provided that any such assignee agrees
in writing to be bound by the terms of this Agreement. Nothing contained herein
shall be interpreted or deemed to require the consent of the Seller for any
transaction or grant of rights in and to the Assets following the Closing.


Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the Parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.


Section 9.6                                Severability.  If any provision of
this Agreement is held to be unenforceable, this Agreement shall be considered
divisible and such provision shall be deemed inoperative to the extent it is
deemed unenforceable, and in all other respects this Agreement shall remain in
full force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be enforceable to the maximum extent permitted by law.


Section 9.7                                Governing Law.  The Parties agree and
confirm that all matters relating to the validity, interpretation,
implementation and enforcement of this Agreement, and the rights, duties and
obligations of the Parties pursuant hereto, will be governed solely by the laws
of the State of Israel, even if, under the rules relating to the conflict of
laws which apply in Israel it could be held that another law governs.


Section 9.8                                Fees and Expenses.  All fees and
expenses, including fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such fee or expense, whether or not the Closing shall have occurred.

 
20

--------------------------------------------------------------------------------

 



Section 9.9                                Counterparts; Fax.  This Agreement
may be separately executed in any number of counterparts and by any of the
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same Agreement.  This Agreement may be validly
executed and delivered by facsimile or other electronic transmission.


Section 9.10                                Arbitration.  In respect of any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, each of the Parties hereto consents to Any
dispute, controversy or claim arising in relation to this Agreement or the
transactions contemplated hereby, including with regard to its validity,
invalidity, breach, enforcement or termination, will be referred to a single
arbitrator, who shall be appointed by the Head of the Israeli Institute of
Commercial Arbitration.  Arbitration proceedings shall take place in Tel Aviv,
Israel, and shall be conducted according to the rules of substantive law either
in Hebrew or in English. The arbitrator will not be bound by rules of evidence
or procedure and will give the reasons for his judgment. The arbitrator's
decision shall be final and enforceable in any court. This paragraph shall
constitute an arbitration agreement between the Parties.


Section 9.11                                Confidentiality. Following the
execution hereof, the Buyer (the “Receiving Party”) agrees that, without the
express prior written consent of the Seller (the “Disclosing Party”), it will
keep confidential, and not disclose or use Disclosing Party’s Confidential
Information (as defined below) other than for the purposes of this Agreement.
Receiving Party shall treat such Confidential Information with the same degree
of confidentiality as it keeps its own confidential information, but in all
events no less than a reasonable degree of confidentiality. Receiving Party may
disclose the Disclosing Party’s Confidential Information only to employees, and
consultants of such party who have a “need to know” such information in order to
enable such party to exercise its rights and fulfill its obligations under this
Agreement and are legally bound by agreements which impose confidentiality and
non-use obligations comparable to those set forth in this Agreement. This
confidentiality obligation shall expire upon the Closing in connection with any
Confidential Information that relates to the Assets or otherwise upon the fifth
anniversary hereof. In the event that the Closing is not held and this Agreement
is terminated, this confidentiality obligation shall survive such termination
and shall expire upon the fifth anniversary hereof.


For purposes of this Agreement, "Confidential Information" means any scientific,
technical, trade or business information, techniques, processes, materials,
compositions, devices, methods, formulas, trade secrets, patents and patent
applications  disclosed by or on behalf of the Disclosing Party to Receiving
Party within the framework of this Agreement, whether in oral, visual, written,
graphic or electronic form, except to the extent such information: (i) was known
to such party at the time it was disclosed, other than by previous disclosure by
or on behalf of the Disclosing Party, as evidenced by such Receiving Party’s
written records at the time of disclosure; (ii) is at the time of disclosure or
later becomes publicly known under circumstances involving no breach of this
Agreement; (iii) is lawfully and in good faith made available to Receiving Party
by a third party who is not subject to obligations of confidentiality to the
Disclosing Party, with respect to such information; or (iv) is independently
developed by Receiving Party without the use of or reference to the Confidential
Information, as demonstrated by documentary evidence.

 
21

--------------------------------------------------------------------------------

 



Buyer is entitled to disclose this Agreement and any Confidential Information as
part of the due diligence process by potential investors or collaborators under
confidentiality undertaking, provided such party is legally bound by agreements
which impose confidentiality and non-use obligations comparable to those set
forth in this Agreement. Buyer shall not use the name of Seller in its fund
raising or collaboration efforts other than as required in connection with the
disclosure of the Agreement and its terms.


Section 9.12                                Publicity
.  Neither Party shall issue any press release or public announcement pertaining
to this Agreement, without the consent of the other Party, nor shall it use the
other Party's name, provided however that following the Closing the Buyer shall
be entitled to indicate that it has purchased the Assets from the Seller.
 


 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.




PHARMOS LTD.
 
By: ______________________
       
PHARMOS CORPORATION
 
By: ______________________
       
REPERIO PHARMACEUTICALS LTD.
 
By: Silvia Noiman, PhD, MBA



 
 
23

--------------------------------------------------------------------------------
